       Case 1:21-cr-00028-APM Document 255 Filed 06/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
    Plaintiff,

vs.                                                CASE NO.:   1:21-CR-00028-APM

KELLY MEGGS
     Defendant.
______________________________/                    FLORIDA BAR NO.: 0983675

      UNOPPOSED MOTION TO ADOPT DEFENDANT CALDWELL’S
                  MOTION TO DISMISS CASE

      COMES NOW the defendant, KELLY MEGGS, by and through his

undersigned counsel, and submits the following MOTION TO ADOPT the Motion

to Dismiss Case filed by co-defendant Caldwell at docket entry 240.

      The defendant hereby requests for leave to adopt this motion to obtain the

result of the Court’s ruling thereon without unduly burdening the court and record

with unnecessarily duplicative filings and pleadings.

      The undersigned has discussed the substance of this motion with Assistant

United States Attorney Jeffrey Nestler who indicates no objection to the Court’s

granting leave for the adoption of Caldwell’s motion by Meggs.

                          MEMORANDUM OF LAW

      This Circuit permits the adoption by reference of arguments submitted by co-
       Case 1:21-cr-00028-APM Document 255 Filed 06/29/21 Page 2 of 3




defendants, “but only to the extent [the Court] can readily apply the proponent’s

arguments to the adopter’s case.” United States v. Straker, 800 F.3d 570, 594 n.5

(D.C. Cir. 2015).

      In the case at bar, with respect to counts one and two of the indictment, Mr.

Meggs occupies a factual position identical to that of Caldwell and any legal

argument that would be put forward independently by Mr. Meggs would be the

same. The Court’s ruling on Caldwell’s motion as to these counts will hinge on the

legal determination whether the allegations in the indictment state a cause of action,

the result of which would be directly applicable to Meggs.

      With respect to Caldwell’s motion to dismiss count four of the indictment,

unlike Caldwell, Meggs concedes the indictment does allege that he entered the

Capitol building, however, to the extent that the Court’s ruling would require a legal

determination whether the Capitol grounds and building constituted a “restricted

area” at the time of all the defendants’ presence there, the arguments put forward by

Caldwell would apply equally to Meggs.

      Caldwell’s motion likewise addresses count nine of the indictment, which

count does not include Mr. Meggs. However, Meggs is charged with the same

offense in count eleven, the factual recitations regarding which are virtually

identical. The arguments tendered by Caldwell would likewise be applicable to Mr.
         Case 1:21-cr-00028-APM Document 255 Filed 06/29/21 Page 3 of 3




Meggs.

      WHEREFORE, the defendant, KELLY MEGGS, respectfully requests this

Honorable Court grant this motion and enter its Order rendering co-defendant

Caldwell’s Motion to Dismiss Case applicable as though filed by undersigned

counsel on his behalf.


                                              RESPECTFULLY SUBMITTED,

                                              /s/ David Anthony Wilson
                                              DAVID ANTHONY WILSON
                                              201 S.W. 2nd Street, Suite 101
                                              Ocala, FL 34471
                                              (352) 629-4466
                                              david@dwilsonlaw.com
                                              Trial Attorney for Defendant
                                              Florida Bar No: 0983675
                                              D.C. Bar ID: FL0073

                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 29th, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send

a notice of electronic filing to the following: Office of the United States Attorney.



                                              /s/ David Anthony Wilson
                                              DAVID ANTHONY WILSON
